oOo nr DO on fF WO ND =

Oo oOo O MY MO NY NY DW NY NYS YW NY VN fe Bt |B] SF fF FSF ste Fe +
SSBspBpLelSRBBNSRGRSERNVSBOaArSZTBaRESERA GS

Case 2:20-cv-00700-DJH Document1 Filed 04/08/20 Page 1 of 9

Law Office of Phillip A. Austin
Attorney at Law

215 N. Robson Street

Mesa, AZ 85201

Telephone: (480) 644-0506
Fax: (480) 644-9256

Bar No. 5694

Attorney for: Plaintiff

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
Wilfred Boston, ) Civil Action No.
ital ) COMPLAINT
vs. )
City of Phoenix, a municipality, (Jury Trial Requested)
Defendant, )
)
)
)

 

 

 

This matter arises pursuant to the Fair Housing Act of 1968, as
amended by the Fair Housing Amendments Act of 1988, 42 U.S.C. Section
3601, et seq., the Declaratory Judgment Act, 28 U.S.C. Section 2201, the
Civil Rights Act of 1871, 42 U.S.C. Section 1983, the Civil Rights Act of
1866, 42 U.S.C. Section 1982, and the Fourteenth Amendment of the
United States Constitution.

Plaintiff seeks declaratory, preliminary and permanent injunctive relief
to enjoin Defendant’s conduct, as well as monetary damages, costs and
reasonable attorneys’ fees.

Page 1

 
OoOmon mm oO fF Oo DY —

oOo wo WOW MO YO NY YY NY WYN NY ND SF BF Ft BSF BF te re aA oe
SBR el2sBRBESNSRGRSEwKSKFSoarnraakansas

 

 

Case 2:20-cv-00700-DJH Document1 Filed 04/08/20 Page 2 of 9

I. JURISDICTION AND VENUE:

1. This Court has subject matter jurisdiction over this action under
28 U.S.C. Sections 1331, 1343, 41 U.S.C. Section 3613, 42 U.S.C. 12133,
29 U.S.C. 794, and 42 U.S.C. 1983.

2. Declaratory and injunctive relief is sought pursuant to 29 U.S.C.
Section 794(a), 42 U.S.C. 1613(c)(1), 42 U.S.C. 12133, as well as Rules
57 and 65 of the Federal Rules of Civil Procedure.

3. Venue is proper in the United States District Court for the
District of Arizona as all acts complained of occurred within this District.

ll. PARTIES

4. Defendant, the City of Phoenix, (hereinafter referred to as
“Defendant’) is a municipal corporation organized under the laws of the
State of Arizona.

5. The City of Phoenix Housing Authority, a department of the City

of Phoenix owns and operates Fillmore Gardens which provides residential
facilities to resident in supportive and structured assisted living
environment.

6. Wilfred Boston is a single African-American male residing at
Defendant’s City of Phoenix, Fillmore Gardens.
lll. STATUTORY AND REGULATORY FRAMEWORK

7. The Fair Housing Act, 42 U.S.C. Section 3601, et seq., extends
the guarantee of equal housing opportunity to all individuals regardless of
race, color, national origin, gender and disability. Congress also
authorized the Secretary of the United States Department of Housing and
Urban Development to promulgate regulations to implement the Fair
Housing Act. 42 U.S.C. Sections 3614 (a).

Page 2

 
oOo nO mn F&F WO ND —

mM mo DM FH WH DY HY =| =| | | SB Bs se ws ae a

 

 

Case 2:20-cv-00700-DJH Document1 Filed 04/08/20 Page 3 of 9

8. | Under the Fair Housing Act, it is unlawful to discriminate
against or otherwise make unavailable or deny a dwelling to any buyer or
renter because of the race of that buyer, renter, or person residing in or
intending to reside in that dwelling after it is sold, rented, or made
available. 42 U.S.C. 3604(f)(1).

9. The Fair Housing Act further provides that it is unlawful to
discriminate against any person in the terms, conditions or privileges of
sale or rental of a dwelling, or in a provision of services or facilities in
connection with such dwelling, because of the race of that person or
persons residing in or intending to reside in that dwelling after it is sold,
rented or made available. 42 U.S.C. 3604(f)(2)

10. The federal regulations further make it unlawful “...to restrict or
attempt to restrict the choices of a person by word or conduct in connection
with seeking, negotiating for, buying or renting a dwelling so as to
...discourage or obstruct choice in a community, neighborhood or
development.” because of the race such person. 24 C.F.R. Section
100.70(a).

11. The U.S. Civil Rights Acts of 1866 and 1871 and the equal
protection and due process clauses of the Fourteenth Amendment to the
United States Constitution prohibit the arbitrary and irrational denial to
Plaintiff, because of his race, the residential opportunities afforded to other
groups of persons.

IV. STATEMENT OF FACTS
12. Wilfred Boston (“Plaintiff”) has resided at Fillmore Gardens,
which is owned and operated by the City of Phoenix Housing Authority,

Page 3

 
oa Nn Dna fF Oo DY =

oOo won YOY MY NSN NY NY YW NY NY fF | =F Fs | |S S| =| |
FSBERBBkSSEBNRSERRSRESoOasrATAaRESRHR=AS

 

 

Case 2:20-cv-00700-DJH Document1 Filed 04/08/20 Page 4 of 9

since February 2011. Beginning in 2016 and continuing to the present,
Plaintiff has been the victim of the below-identified racial harassment
incidents, which was not adequately addressed by Defendant
management.

13. On or about January 4, 2016, Fillmore Gardens resident, Billy
Padilla, referred to Plaintiff as a, “nigger” during an altercation. When City
of Phoenix staff spoke with Mr. Padilla concerning the incident, he admitted
to using the racial slur. Staff failed to address this harassment as Mr.
Padilla continues to reside at the property and continues to harass Mr.
Bostin by using racial slurs.

14. Onor around January 2018, someone left a piece of paper with
the word “nigger” stenciled across it on a pool table at the property. Plaintiff
is the only African-American resident that regularly uses the pool table and
enters through a specific door, which leads him to believe this slur was
directed towards him. Plaintiff reported the incident to management but
nothing was done.

15. Onor around February 17, 2018, during an altercation with
Fillmore resident, Clyver Pleaugh, Mr. Pleaugh referred to Plaintiff as a,
“fucking monkey” and “mother fucking nigger” and proceeded to throw a
bottle in his direction. Resident, Steven Halpaus, witnessed this altercation
and reported it to staff. Staff failed to address this incident as Mr. Pleaugh
continues to reside at the property and makes threats towards Plaintiff and
Mr. Halpaus.

16. Onor around June 20, 2018, Plaintiff reported further

harassment by Mr. Pleaugh towards him to the property manager in a

Page 4

 
oon Oo ao fF Oo ND =

oO oO OW OW NY HN NY WT NY NY NY NY NY Ff? BF FB FSF Fe Fe FP Fe Ft
PSP BSBRBeFSBRBNSESKERBSBRXSoOxaANWaKRSEH AG

 

 

Case 2:20-cv-00700-DJH Document1 Filed 04/08/20 Page 5 of 9

written statement. Staff has failed to properly address this behavior as Mr.
Pleaugh continues to threaten and harass Plaintiff.

17. On 06/20/2018, Plaintiff again reported harassment by Mr.
Pleaugh.

18. On 10/24/2018, Plaintiff reported resident in #136 continues
smoking on patio in violation of City’s rules.

19. On 03/24/2019, between 2:00pm-2:30pm, Clyde Pleaugh
(#144), made life-threatening gestures toward Plaintiff, mimicking a gun
with his hand.

20. On 08/29/2019, Resident (#220) called Plaintiff a Black Mother
Fucker, stating “I'll fuck you up”.

21. On 11/23/2019, Resident (#217) threatened Plaintiff in the pool
room.

22. Clearly, the conduct suffered by Plaintiff, which was not
sufficiently rectified by the City of Phoenix, constitutes violation of Plaintiff's
rights protected by the United States Constitution and federal laws.

V. COUNT ONE

Fair Housing Act
42 U.S.C. §3601 et. seq

23. Plaintiffs incorporate as if realleged paragraphs 1 through 22 of
this Complaint.

24. Defendant City of Phoenix is violating Plaintiffs’ rights under the
Fair Housing Act, 42 U.S.C. Section 3601, et seq., and its implementing
regulations by:

a. Discriminating against Plaintiff because of his race in the terms,

conditions and privileges of residing in Defendant's facilities

Page 5

 
oman oma fF BO HM —

oOo Ww WwW WwWNnm MN DY NY NY WW NY YM NY FS =F |F 2S Fe |] SF Fe SH 2
bP OM |= oO O AN DO a fF WON |] OF HO DBN DO an fF Oo YH + O

 

 

Vi.

Case 2:20-cv-00700-DJH Document1 Filed 04/08/20 Page 6 of 9

and in the provision of services and facilities in connection with
those dwellings;

Restricting and attempting to restrict Plaintiff because of his
race, their choice to reside at Plaintiffs’ dwellings so as to
discourage and obstruct choices in that community and
neighborhood;

Coercing, intimidating, threatening and interfering with Plaintiffs
or their residents because his race, in the exercise and
enjoyment of their right to reside at Plaintiffs’ dwellings;
Defendant participated in the discrimination against Plaintiff
and has cultivated a culture where discrimination has become
the norm.

As a direct and proximate result of Defendant’s actions and
disregard for Plaintiffs’ rights to be free from discriminatory
conduct based on race, Plaintiff has suffered damages
including the indignity of discrimination, severe anxiety about
their future, all resulting in disruption of their personal lives and
loss of enjoyment of ordinary pleasures of life.

As a direct and proximate result of the intentional conduct of
Defendant, Plaintiff has suffered injury and will continue to
suffer injury.

COUNT TWO

U.S. Civil Rights Act of 1871, 42 U.S.C. § 1983

Equal Protection Clause of the Fourteenth Amendment to the United
States Constitution

Plaintiffs incorporate as if realleged paragraphs 1 through 22 of

this Complaint.

Page 6

 
oOnmnon oan fk Oo NY =

mM mO WM PH NY DH WHO NY NW |] | SF |S Be |S |F Fe ss

 

 

Case 2:20-cv-00700-DJH Document1 Filed 04/08/20 Page 7 of 9

26. Defendant City of Phoenix, acting under color of state law is
violating Plaintiffs’ civil rights under 42 U.S.C. Section 1983 by Defendant
participated in the discrimination against Plaintiff and has cultivated a
culture where discrimination has become the norm.

27. Defendant, City of Phoenix, is violating Plaintiffs’ rights to the
equal protection of the law guaranteed by the Fourteenth Amendment to
the United States Constitution by implementing processes and procedures
which arbitrarily denies Plaintiff the same housing opportunities afforded to
non-African-American residents.

28. Defendant participated in the discrimination against and has
cultivated a culture where discrimination has become the norm.

29. Asadirect and proximate result of Defendant’s actions and
disregard for Plaintiff's rights to be free from discriminatory conduct based
on race, Plaintiff has suffered damages including the indignity of
discrimination, severe anxiety about their future, all resulting in disruption
of their personal life and loss of enjoyment of ordinary pleasures of life.

30. As adirect and proximate result of the conduct of Defendant,
Plaintiff has suffered injury and will continue to suffer injury.

Vill. COUNT THREE
U.S. Civil Rights Act of 1866, 42 U.S.C. $ 1982
31. 420U.S.C. $ 1982, Property Rights of Citizens provides:

a. “All citizens of the Unties States shall have the same right
in every State and Territory as is enjoyed by white
citizens thereof to inherit procedure, lease, sell, hold and
convey real and personal property”

32. Defendant has violated Plaintiff's rights protected by 42 U.S.C.

§ 1982.

33. Plaintiffs incorporate as if realleged paragraphs 1 through 22 of
this Complaint.

Page 7

 
oO oan on nn fF WO HP —

mM nm mw MO DY DH YO NY NY NY =|] | B= Be se oe eo ewe se mr

 

 

Case 2:20-cv-00700-DJH Document1 Filed 04/08/20 Page 8 of 9

34. Plaintiffs incorporate as if realleged paragraphs 1 through 22 of
this Complaint.

35. Defendant participated in the discrimination against and has
cultivated a culture where discrimination has become the norm.

36. As adirect and proximate result of Defendant’s actions and
disregard for Plaintiff's rights to be free from discriminatory conduct based
on race, Plaintiff has suffered damages including the indignity of
discrimination, severe anxiety about their future, all resulting in disruption
of their personal life and loss of enjoyment of ordinary pleasures of life.

37. As adirect and proximate result of the conduct of Defendant,
Plaintiff has suffered injury and will continue to suffer injury.

X. RELIEF SOUGHT

WHEREFORE, Plaintiff prays:

1. | Assume jurisdiction of this action

2. Enter a declaratory judgment that Defendant City of Phoenix
has discriminated against Plaintiff in the Terms, Conditions, or Privileges of
Sale or Rental of a dwelling, or in the provision of services or facilities in
connection therewith because of his race violating his rights under the Fair
Housing Act, 42 U.S.C. Section 3601, et. seq., and its implementing
regulations; 42 U.S.C. Section 1983; the Civil Rights Act of 1871; 42
U.S.C. § 1982, the Civil Rights Act of 1866. and the equal protection
clauses and due process of the Fourteenth Amendment to the United
States Constitution;

3. Enter a preliminary and permanent injunction enjoining the
Defendant, it officers, employees, agents, attorneys and successors, and

all persons in active concert or participating with any one of them from

Page 8

 
oO On Oo a fF O ND =

QO © WM DMNYM NN NY NY NY NY N |= B= Fe SF Fe SF Fe Fe Ft FS
SSBeReSSBBSNHSRGRESERVSoOartriaoanrRranwis

 

 

Case 2:20-cv-00700-DJH Document1 Filed 04/08/20 Page 9 of 9

violating Plaintiff's rights protected by the U.S. Fair Housing Act, the U.S.
Civil Rights Acts of 1866 and 1871 and the 14" Amendment;

4. Enter a preliminary and permanent Injunction, enjoining the
Defendant, its officers, employees, agents, attorneys and successors and
all persons in active concert or participants with any of them from
interfering in any way with the right of the Plaintiff to reside in those
premises;

5. Enter a preliminary and permanent injunction enjoining the
Defendant, its officers, employees, agents, attorneys and successors, and
all persons in active concert or participating from proceeding with the and
other enforcement measures against Plaintiff;

6. The actual damages be awarded to Plaintiff and against
Defendant.

7. Grant to Plaintiffs an award of compensatory damages;

8. That punitive damages be awarded against the Defendant;

9. Grant to Plaintiffs an award of reasonable costs and attorneys’
fees pursuant to 42 U.S.C. Section 3613 and 42 U.S.C. Section 1988; and

10. Order such other relief as this Court deems just and proper.

XI. JURY DEMAND
Plaintiff demands trial by jury.

Respecttully submitted this day of April, 2020.

FE OF PHILLIP A. AUSTIN

  
   

 

HILLIP A. AUSTIN
Attorney for Plaintiff

Page 9

 
